Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The Office Action is in response to the Applicant's reply filed June 9, 2022
to the Office action mailed on March 21, 2022.
Status of the Claims

Claims 1, and 3-6 are pending. The claims corresponding to the elected subject matter are claims 1, and 3-6 and are herein acted on the merits.
Application Priority
This application filed 10/19/2019 is a continuation in part of 14/717110, Filing Date: 05/20/2015, claims priority to DIV of 13/236,472, filed 09/19/2011 and PRO 61/384,020 filed 09/17/2010.

Response to Arguments
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 1-7 over Virtanen et al. (US 5834473 A) is not persuasive. Therefore, the rejection is herewith maintained.  
Applicant argues Virtanen teaches a broad range of betaine including 100 to 5,000 grams per metric ton (i.e. parts per million) at least 20x more than the claim. Further, Applicant argues evidence of unexpected results over the prior art (Mujahid Declaration, submitted 12/17/2020). Mujahid found that chickens fed with basal diet only or supplemented with S-ABA at 100 ppm showed 100% mortality after injecting 60mg/kg ketamine. Chickens supplemented with S-ABA at 50 ppm showed 77.8% mortality, while chickens supplemented with S-ABA at 1 or 5 ppm showed 66.7% mortality. adversity, which is not claimed. Applicant argues, the fact is that Applicant has demonstrated increased survival rates upon administration of 1 or 5 ppm ABA over 50 and 100 ppm ABA. Regardless of the adversity the chickens were subject to, a skilled artisan would not expect that the lower concentrations of ABA would be superior to the higher concentrations in increasing survival rate.
In response the Examiner points out the reference teaches a concentration of between 0.1 kg per metric ton and 5.0 kg (100 to 5000 grams) per metric ton of (equivalent to 100ppm to 5000ppm) dry feed (reads on the solid composition) of osmoprotectant (col 10 lines 53-55) and the concentration of 0.03 to 3.0 kg (30 to 3000 grams) per metric ton of drinking water (is about 30 ppm) (col 10 lines 54-67 and col 11 lines 1-2) significantly diminished the severity of gut lesions and reduced mortality.  It is Examiners contention that the upon evaluation of the Declaration and data provided in specification, the arguments are not persuasive.  [00097] 
    PNG
    media_image1.png
    655
    881
    media_image1.png
    Greyscale
table does not show the lower concentrations of ABA would be superior to the higher concentrations in increasing survival rate.  For example, claimed S-ABA 2.5ppm % mortality rate is higher than the S-ABA 7.5ppm.  The Examiner reiterates the Declaration presents specific conditions, that is chicken injected with 60 mg/kg ketamine. However, the claims are drawn generally to increasing survival.  
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 1-7 over Bassaganya-Riera et al. (US 20070184060 A1) in view of Livingston (US 3958025 A) is not persuasive. Therefore, the rejection is herewith maintained. Applicant argues Bassaganya-Riera et al. does not teach the rate of 1 to 50 grams per metric ton of feed or the use of ABA on chickens nor does Livingston. Further, Applicant argues evidence of unexpected results over the prior art (Mujahid Declaration, submitted 12/17/2020). Mujahid found that chickens fed with basal diet only or supplemented with S-ABA at 100 ppm showed 100% mortality after injecting 60mg/kg ketamine. Chickens supplemented with S-ABA at 50 ppm showed 77.8% mortality, while chickens supplemented with S-ABA at 1 or 5 ppm showed 66.7% mortality. adversity, which is not claimed. Applicant argues, the fact is that Applicant has demonstrated increased survival rates upon administration of 1 or 5 ppm ABA over 50 and 100 ppm ABA. Regardless of the adversity the chickens were subject to, a skilled artisan would not expect that the lower concentrations of ABA would be superior to the higher concentrations in increasing survival rate.
In response the Examiner points out Bassaganya-Riera et al. broadly teaches a concentration of the unit dosage of abscisic acid is from 1 mg to 1000 mg (more preferably from 50 mg to 500 mg). [0088]- [0089] in treating and preventing diseases and disorders associated with expression of PPAR γ and/or infiltration of macrophages into skeletal muscle tissue and/or white adipose tissue (see abstract).   It is Examiners contention that the upon evaluation of the Declaration and data provided in specification, the arguments are not persuasive.  [00097] 
    PNG
    media_image1.png
    655
    881
    media_image1.png
    Greyscale
table does not show the lower concentrations of ABA would be superior to the higher concentrations in increasing survival rate.  For example, claimed S-ABA 2.5ppm % mortality rate is higher than the S-ABA 7.5ppm.  The Examiner reiterates the Declaration presents specific conditions, that is chicken injected with 60 mg/kg ketamine. However, the claims are drawn generally to increasing survival.  

Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 1-7 over Livingston (US 3958025 A)  in view of Bassaganya-Riera et al. (US 20070184060 A1) is not persuasive. Therefore, the rejection is herewith maintained. Applicant argues Livingston does not teach the rate of 1 to 50 grams per metric ton of feed or the use of ABA on chickens nor does Bassaganya-Riera. Further, Applicant argues evidence of unexpected results over the prior art (Mujahid Declaration, submitted 12/17/2020). Mujahid found that chickens fed with basal diet only or supplemented with S-ABA at 100 ppm showed 100% mortality after injecting 60mg/kg ketamine. Chickens supplemented with S-ABA at 50 ppm showed 77.8% mortality, while chickens supplemented with S-ABA at 1 or 5 ppm showed 66.7% mortality. adversity, which is not claimed. Applicant argues, the fact is that Applicant has demonstrated increased survival rates upon administration of 1 or 5 ppm ABA over 50 and 100 ppm ABA. Regardless of the adversity the chickens were subject to, a skilled artisan would not expect that the lower concentrations of ABA would be superior to the higher concentrations in increasing survival rate.
In response the Examiner points out Livingston broadly teaches oral or parenteral administration of the abscisic acid (col 10 line 19). Exemplified is 2800 mg  (2.8g) of abscisic acid administered to a mouse (col 10 line 15-17). The treatment TABLE (col 9) shows 1mg to 100 mg per kg of abscisic acid in oral or i.p. formulations.  The results TABLE (col 9) shows an increase in survival rate in abscisic acid treated vs. control groups.   It is Examiners contention that the upon evaluation of the Declaration and data provided in specification, the arguments are not persuasive.  [00097] 
    PNG
    media_image1.png
    655
    881
    media_image1.png
    Greyscale
table does not show the lower concentrations of ABA would be superior to the higher concentrations in increasing survival rate.  For example, claimed S-ABA 2.5ppm % mortality rate is higher than the S-ABA 7.5ppm.  The Examiner reiterates the Declaration presents specific conditions, that is chicken injected with 60 mg/kg ketamine. However, the claims are drawn generally to increasing survival.  
The following rejections are made:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virtanen et al. (US 5834473 A).
Virtanen et al. teaches administration of an osmoprotectant, especially betaine, either alone, or in combination with a coccidiostat to animals that are at risk for, or diagnosed with, coccidiosis, significantly diminished the severity of gut lesions and reduced mortality (reads on with or without antibiotics) (col 8, lines 1-9). Examples of osmoprotectants taught include organic molecules such as abscisic acid, urea, stachydrine, ectoine, hydroxyectoine, pipecholic acid, and usnic acid (col 8, line 27). A concentration of between 0.1 kg per metric ton and 5.0 kg (100 to 5000 grams) per metric ton of (equivalent to 100ppm to 5000ppm) dry feed (reads on the solid composition) of osmoprotectant is taught to be added to the diet of an animal. The osmoprotectant may also be provided in the animal's water supply (reads on the drinking source). In another preferred embodiment, the osmoprotectant, is administered at the concentration of 0.01 to 0.5 grams per kg body weight of the animal. In another preferred embodiment, betaine (an osmoprotectant) is administered at the concentration of 0.03 to 3.0 kg (30 to 3000 grams) per metric ton of drinking water (is about 30 ppm) (col 10 lines 54-67 and col 11 lines 1-2). The reference teaches animals are selected from the group consisting of poultry, cattle, rabbits, goats, swine, sheep, dogs, cats, birds and fish. The poultry animal is selected from the group consisting of chickens, ducks and turkeys. Examples include treatment of broiler chicks (col 15 line 66, col 17 line 41).
While, Virtanen et al. teaches osmoprotectants abscisic acid, the reference does not exemplify the formulation nor the S-abscisic acid nor about 1 to about 5 ppm of the abscisic acid. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use abscisic acid to increase survival rate. The motivation to use abscisic acid is because it is taught to be an osmoprotectant either alone, or in combination with a coccidiostat to significantly diminished the severity of gut lesions and reduce mortality. Therefore, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. Further, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the dosage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USP 233.  One having ordinary skill in the art would have been motivated to administer in ppm because the reference chicken feed may be fortified of abscisic acid. The determination of the optimum dosage to employ would have been a matter well within the purview of the skilled artisan. The reference does not require an antibiotic.

Furthermore, the difference between the present claims and prior art is that applicants claim the S isomer whereas the prior art discloses the racemate.  However, it is generally known in the art that normally, one of the enantiomers of a racemate would possess a disproportionate amount of the desired biological activity.  This would motivate one of ordinary skill to isolate the separate enantiomers in order to determine which of the two is most effective for the desired purpose.  In addition, the isomer/enantiomer of a racemate is prima facie obvious.  In re Adamson, 125 USPQ 233 (1960).

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bassaganya-Riera et al. (US 20070184060 A1) in view of Livingston (US 3958025 A).
Bassaganya-Riera et al. teaches abscisic acid administered to humans/animals. The reference teaches oral or parenteral administration of the abscisic acid [0073]. For oral administration, the effective amount of abscisic acid may be administered in, for example, a solid, semi-solid, liquid, or gas state [0074]. A preferred composition according to the invention is a food product (which term includes animal feed) [0086].  The compositions of the invention may contain 0.01-99% by weight of abscisic acid. The compositions of the invention are generally prepared in unit dosage form. Preferably the unit dosage of abscisic acid is from 1 mg to 1000 mg (more preferably from 50 mg to 500 mg). [0088]- [0089].  
While Bassaganya-Riera et al. does not state the method of increasing survival rate, the claimed activity or function is obvious to the abscisic acid of Bassaganya-Riera et al. because the abscisic acid of Bassaganya-Riera et al. is treating and preventing diseases and disorders associated with expression of PPAR γ and/or infiltration of macrophages into skeletal muscle tissue and/or white adipose tissue (see abstract).
Although, Bassaganya-Riera et al. teaches the compositions of the invention may contain 0.01-99% by weight of abscisic acid and preferably the unit dosage of abscisic acid is from 1 mg to 1000 mg (0.001 g to 1 g), more preferably from 50 mg to 500 mg. [0088]- [0089], the reference fails to specifically state the feed additives or dietary supplements fortified with abscisic acid in “1 gram per metric ton to about 5 grams per metric ton of solid," or " about 5 to about 5 parts per million of the drinking source." Bassaganya-Riera et al. fails to teach the use of the abscisic acid on chicken.
Livingston teaches abscisic acid administered to animal and avian species. The reference teaches oral or parenteral administration of the abscisic acid (col 10 line 19). Feed additives or dietary supplements may be fortified with amounts of abscisic acid.  Inclusive are cattle feed and chicken feed (col 10 lines 40-51). The general teaching of the avian species, and more specifically chicken feed in Livingston renders obvious the selected types of chicken.
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat avian species with abscisic acid. The motivation to treat animal and avian species in cattle feed and chicken feed is because Bassaganya-Riera et al. teaches the abscisic acid is administered to animals and Livingston teaches abscisic acid administered to animal and avian species. Therefore, a skilled artisan would have reasonable expectation of successfully administering abscisic acid to animal and avian species in cattle feed and chicken feed. Further, to the skilled artisan, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the dosage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USP 233.  One having ordinary skill in the art would have been motivated to modify the dosage because Bassaganya-Riera et al. teaches preferably the unit dosage of abscisic acid is from 1 mg to 1000 mg (more preferably from 50 mg to 500 mg). [0088]- [0089]. The determination of the optimum fortified feed dosage to employ would have been a matter well within the purview of the skilled artisan. The reference does not require an antibiotic. 
Furthermore, the difference between the present claims and prior art is that applicants claim the S isomer whereas the prior art discloses the racemate.  However, it is generally known in the art that normally, one of the enantiomers of a racemate would possess a disproportionate amount of the desired biological activity.  This would motivate one of ordinary skill to isolate the separate enantiomers in order to determine which of the two is most effective for the desired purpose.  In addition, the isomer/enantiomer of a racemate is prima facie obvious.  In re Adamson, 125 USPQ 233 (1960).

Claim 1-7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Livingston (US 3958025 A)  in view of Bassaganya-Riera et al. (US 20070184060 A1).
Livingston teaches abscisic acid and its analogs also may be employed in the treatment of animals and the avian species in the form of feed additives or in humans as a dietary supplement. Thus, cattle feed and chicken feed may be fortified of abscisic acid. It is believed that abscisic acid or its analogs may be an essential food element and component in man, animal and avian species, much akin to the well known essential vitamins as employed in dietary supplements in man and in feed additives in animals and avian species where deficiencies are known to exist (col 10 lines 40-51). The reference teaches oral or parenteral administration of the abscisic acid (col 10 line 19). Exemplified is 2800 mg  (2.8g) of abscisic acid administered to a mouse (col 10 line 15-17). The treatment TABLE (col 9) shows 1mg to 100 mg per kg of abscisic acid in oral or i.p. formulations.  The results TABLE (col 9) shows an increase in survival rate in abscisic acid treated vs. control groups.
Although, Livingston teaches feed additive or dietary supplement amounts of the abscisic acid, the reference fails to specifically state the feed additives or dietary supplements fortified with abscisic acid in "“1 gram per metric ton to about 5 grams per metric ton of solid," or " about 5 to about 5 parts per million of the drinking source." The general teaching of the avian species, and more specifically chicken feed in Livingston renders obvious the selected types of chicken recited in claims 13-14 and 18.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the dosage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USP 233.  One having ordinary skill in the art would have been motivated to administer in ppm because the reference chicken feed may be fortified of abscisic acid. The determination of the optimum dosage to employ would have been a matter well within the purview of the skilled artisan. The reference does not require an antibiotic.
Bassaganya-Riera et al. teaches abscisic acid administered to animals. The reference teaches oral or parenteral administration of the abscisic acid [0073]. For oral administration, the effective amount of abscisic acid may be administered in, for example, a solid, semi-solid, liquid, or gas state [0074]. A preferred composition according to the invention is a food product (which term includes animal feed) [0086].  The compositions of the invention may contain 0.01-99% by weight of abscisic acid. The compositions of the invention are generally prepared in unit dosage form. Preferably the unit dosage of abscisic acid is from 1 mg to 1000 mg (more preferably from 50 mg to 500 mg). [0088]- [0089]. 
It would have been obvious to use the abscisic acid feed of Livingston as a drinking source for oral administration. The motivation to use the abscisic acid feed as a drinking source is because Bassaganya-Riera et al. teaches that for oral administration, the effective amount of abscisic acid may be administered in, for example, a solid, semi-solid, liquid, or gas state [0074]. Hence, a skilled artisan would have had reasonable expectation of successfully using the abscisic acid as a solid, semi-solid or liquid.  
Furthermore, the difference between the present claims and prior art is that applicants claim the S isomer whereas the prior art discloses the racemate.  However, it is generally known in the art that normally, one of the enantiomers of a racemate would possess a disproportionate amount of the desired biological activity.  This would motivate one of ordinary skill to isolate the separate enantiomers in order to determine which of the two is most effective for the desired purpose.  In addition, the isomer/enantiomer of a racemate is prima facie obvious.  In re Adamson, 125 USPQ 233 (1960).
 Conclusion
No claim is allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627